DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “a second organic film”. However, it is unclear how a second organic film is present when a first organic film is not recited earlier in claim 8 nor claim 1, from which claim 8 depends. Appropriate changes should be made to clarify the language. For purposes of compact prosecution, the Examiner interprets the language of “a second organic film” to be “a first organic film”.
Regarding claim 8, claim 8 further recites “the second inorganic film”. However, “a second inorganic film” is not recited earlier in claim 8 nor claim 1, from which claim 8 depends. Therefore, “the second inorganic film” lacks proper antecedent basis. Appropriate correction is required to resolve the antecedent basis issue. For purposes of compact prosecution the Examiner interprets “the second inorganic film” to be “a second inorganic film”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ikeda (US 2017/0041517) hereinafter “Ikeda”.
Regarding claim 1, Fig. 20 (for the overall structure) and 21C (for the specific structure of the photodiode layer Item 1200) of Ikeda teach an active matrix substrate comprising: a photoelectric conversion element (Item PD); an electrode (Item 562) provided on at least one main surface (Top surface of Item 563) of the photoelectric conversion element (Item PD); and a first inorganic film (Item 82; Paragraph 0185) covering a side surface of the photoelectric conversion element (Item PD), wherein the electrode (Item 562) includes an extending section (See Picture 1 below) covering the side surface of the photoelectric conversion element (Item PD) through intermediation of the first inorganic film (Item 82). 

    PNG
    media_image1.png
    128
    500
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Ikeda Fig. 21C)
Regarding claim 2, Fig. 28B further teaches a second inorganic film (Item 2500; Paragraph 0234) covering the extending section (Where Item 2500 covers an entirety of layer Item 1200 which includes the extending section).
Regarding claim 9, Figs. 20, 21C and 28B of Ikeda teaches an X-ray imaging panel (Paragraph 0240) comprising: the active matrix substrate according to claim 1 (See rejection of claim 1 above); and a scintillator (Item 2550; Paragraph 0240) configured to convert an X-ray into scintillation light, the X-ray being emitted.
Regarding Claim 10, Figs. 20 and Fig. 21C of Ikeda teaches a manufacturing method of an active matrix substrate, the manufacturing method comprising: forming a photoelectric conversion element (Item PD) on a substrate (Item 32); 50Attorney Docket No.: US78327forming a first inorganic film (Item 82) covering a side surface of the photoelectric conversion element (Item PD); and forming an electrode (Item 562) on at least one main surface (Top surface of Item 563) of the photoelectric conversion element (Item PD), wherein the electrode (Item 562) includes an extending section (See Picture 1 above) covering the side surface of the photoelectric conversion element (item PD) through intermediation of the first inorganic film (Item 82).
Claims 1, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sekine et al. (US 2017/0250214) hereinafter “Sekine”.
Regarding claim 1, Fig. 24 of Sekine teaches an active matrix substrate comprising: a photoelectric conversion element (Item 600); an electrode (Item 720) provided on at least one main surface (Top surface of Item 650) of the photoelectric conversion element (Item 600); and a first inorganic film (Item 710; Paragraph 0069) covering a side surface of the photoelectric conversion element (Item 600), wherein the electrode (Item 720) includes an extending section (See Picture 2 below) covering the side surface of the photoelectric conversion element (Item 600) through intermediation of the first inorganic film (Item 710). 

    PNG
    media_image2.png
    297
    489
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Sekine Fig. 24)
Regarding claim 9, Fig. 24 of Sekine teaches an X-ray imaging panel (Paragraph 0003) comprising: the active matrix substrate according to claim 1 (See rejection of claim 1 above); and a scintillator (Paragraph 0047) configured to convert an X-ray into scintillation light, the X-ray being emitted.
Regarding Claim 10, Fig. 24 of Sekine teaches a manufacturing method of an active matrix substrate, the manufacturing method comprising: forming a photoelectric conversion element (Item 600) on a substrate (Item 200); 50Attorney Docket No.: US78327forming a first inorganic film (Item 710; Paragraph 0069) covering a side surface of the photoelectric conversion element (Item 600); and forming an electrode (Item 720) on at least one main surface (Top surface of Item 650) of the photoelectric conversion element (Item 600), wherein the electrode (Item 720) includes an extending section (See Picture 2 above) covering the side surface of the photoelectric conversion element (Item 600) through intermediation of the first inorganic film (Item 710).
Regarding claim 11, Fig. 4 of Sekine teaches a manufacturing method of an active matrix substrate, the manufacturing method comprising: forming a photoelectric conversion element (Item 600) on a substrate (Item 200); forming a first inorganic film (Item 710; Paragraph 0069) covering a side surface of the photoelectric conversion element (Item 600); and forming an electrode (Item 740) on at least one main surface (Top surface of Item 650) of the photoelectric conversion element (Item 600), and forming a conductive film (Item 720), the conductive film (Item 720) being formed of the same material (Paragraph 0040) as material of the electrode (Item 740), being arranged away from the electrode (Item 740), and covering the side surface (See Examiner’s Note below) of the photoelectric conversion element (Item 600) through intermediation of the first inorganic film (Item 710).
Examiner’s Note: The claim language does not require that the conductive film covers an entirety of the side surface of the photodiode that extends from the top surface of the photodiode to the bottom surface of the photodiode. Therefore, the conductive film covering a portion of the side surface of the photodiode reads on the current claim language.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (US 2017/0250214) hereinafter “Sekine” in view of Nara et al. (US 2020/0003911) hereinafter “Nara”.
Regarding claim 2, Sekine teaches all of the elements of the claimed invention as stated above. 
Sekine does not teach a second inorganic film covering the extending section.
Fig. 9 of Nara teaches a first inorganic film (Item 240; Paragraph 0042) covering and directly contacting the side surfaces of a photodiode (Item 220) and a second inorganic film (Item 250) covering a layer containing the photodiode (Item 220).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the second inorganic film in the structure of Sekine in the manner taught by Nara because the second inorganic film serves as a protective film over the photodiode (Nara Paragraph 0040).
When the second inorganic film as taught by Nara is included in the structure of Sekine, where the extending section covers and directly contacts the first inorganic film, the second inorganic film will cover the extending section. 
Regarding claim 3, the combination of Sekine and Nara teaches all of the elements of the claimed invention as stated above. 
Sekine does not teach a third inorganic film covering the second inorganic film.
Fig. 9 of Nara teaches a third inorganic film (Item 260; Paragraph 0045) covering the second inorganic film (Item 250; Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a third inorganic film covering the second inorganic film because the third inorganic film serves as a protection film which serves to protect the photodiode and electrode below it (Nara Paragraph 0043). 
Under an alternative interpretation of Nara, Regarding claim 4, Sekine teaches all of the elements of the claimed invention as stated above. 
Sekine does not teach a first organic film covering the extending section and a second inorganic film covering the first organic film.
Fig. 9 of Nara teaches a first organic film (Item 230; Paragraph 0045) covering a first inorganic film (Item 240; Paragraph 0045); and a second inorganic film (Item 260; Paragraph 0045) covering the first organic film (Item 230). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first organic film covering the first inorganic film and a second inorganic film covering the first organic film because the first organic film fills the gaps between photodiodes (Nara Paragraph 0035) and the second inorganic film serves as a protective film over the photodiode and electrode (Nara Paragraph 0040).
When the first organic film as taught by Nara is included in the structure of Sekine, where the extending section covers and directly contacts the first inorganic film, the first organic film will cover the extending section. 
Under the alternative interpretation of Nara, Regarding claim 5, the combination of Sekine and Nara teaches all of the elements of the claimed invention as stated above. 
Sekine does not teach where the second inorganic film covers a part being the electrode provided on the at least one main surface.
Fig. 9 of Nara further teaches where the second inorganic film (Item 260) covers a part being an electrode (Item 283) provided on an at least one main surface (Top surface of Item 225) of the photoconversion element (Item 220).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second inorganic film cover a part being the electrode provided on the at least one main surface because the second inorganic film serves as a protective film for the photodiode and the electrode below it (Nara Paragraph 0040). 
Under an alternative interpretation of Nara, Regarding claim 2, Sekine teaches all of the elements of the claimed invention as stated above. 
Sekine does not teach a second inorganic film covering the extending section.
Fig. 9 of Nara teaches a first inorganic film (Item 240; Paragraph 0042) covering and directly contacting the side surfaces of a photodiode (Item 220) and a second inorganic film (Item 260; Paragraph 0045) covering an entirety of a layer containing the photodiode (Item 220).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the second inorganic film in the structure of Sekine in the manner taught by Nara because the second inorganic film serves as a protective film over the photodiode (Nara Paragraph 0040).
When the second inorganic film as taught by Nara is included in the structure of Sekine, where the extending section covers and directly contacts the first inorganic film, the second inorganic film will cover the extending section. 
Under the alternative interpretation of Nara, Regarding claim 6, the combination of Sekine and Nara teaches all of the elements of the claimed invention as stated above. 
Sekine further teaches where wherein the extending section (See Picture 2 above) covers a surface of the first organic film (Item 710).
Sekine does not teach a first organic film covering the side surface of the photoelectric conversion element through intermediation of the first inorganic film, and the second inorganic film covers an entirety of the electrode including the extending section.
Fig. 9 of Nara teaches a first organic film (Item 230; Paragraph 0045) covering the side surface of a photoelectric conversion element (Item 220) through intermediation of a first inorganic film (Item 240; Paragraph 0045), wherein the second inorganic film (Item 260) covers an entirety of an electrode (Item 283) over the photoelectric conversion element (Item 220).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first organic film covering the side surface of the photoelectric conversion element through intermediation of the first inorganic film and the second inorganic film covers an entirety of the electrode including the extending section because the first organic film fills the gaps between photodiodes (Nara Paragraph 0035) and the second inorganic film serves as a protective film over the photodiode and electrode (Nara Paragraph 0040).
When the second inorganic film as taught by Nara is included in the structure of Sekine, where the extending section covers and directly contacts the first inorganic film, the second inorganic film will cover an entirety of the electrode and extending section. 
Under the alternative interpretation of Nara, Regarding claim 7, the combination of Sekine and Nara teaches all of the elements of the claimed invention as stated above. 
Sekine further teaches where wherein the extending section (See Picture 2 above) covers and directly contacts a surface of the first organic film (Item 710).
Sekine does not teach a third inorganic film covering the side surface of the photoelectric conversion element through intermediation of the first inorganic film, wherein the extending section covers a surface of the third inorganic film, and the second inorganic film covers an entirety of the electrode including the extending section.
Fig. 9 of Nara teaches a third inorganic film (Item 250; Paragraph 0045) covering the side surface of a photoelectric conversion element (Item 220) through intermediation of a first inorganic film (Item 240; Paragraph 0045) and where the second inorganic film (Item 260) covers an entirety of an electrode (Item 283) on a main surface of the photoelectric conversion element (Item 220).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a third inorganic film covers the side surface of the photoelectric conversion element through intermediation of the first inorganic film and the second inorganic film covering an entirety of the electrode because the second and third inorganic film serve as protective films over the photodiode and electrode (Nara Paragraph 0040).
When the second and third inorganic films of Nara are included in the structure of Sekine, where the extending section of the electrode covers and in direct contact with the first inorganic film, the extending section will cover a surface of the third inorganic film and the second inorganic film will cover an entirety of the electrode including the extending section.
Regarding claim 8, Sekine teaches all of the elements of the claimed invention as stated above. 
Sekine does not teach a first (see interpretation in 112(b) rejection above) organic film covering a second inorganic film (see interpretation in 112(b) rejection above).
Fig. 9 of Nara teaches first organic film (Item 270; Paragraph 0034) covering a second inorganic film (Item 260; Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first organic film covering the second inorganic film because the second organic film serves as a protective film to protect the underlying photoelectric conversion element and electrode (Nara Paragraph 0040) and the first organic film serves as a planarization film so that a top surface is level for forming of a scintillator over the first organic film (Nara Paragraph 0073). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891